65 F.3d 168
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Gary Lee NELSON, Jr., and Donna Nelson, doing business asCustom Trim, Respondents.
No. 95-5695.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1995.

Before:  ENGEL, MARTIN, and BOGGS, Circuit Judges.

SUPPLEMENTAL JUDGMENT

1
This court having on December 29, 1994, entered its judgment enforcing in full the order of the National Labor Relations Board (the "Board") in Case No. 17-CA-17347, the Board, on March 31, 1995, issued its Supplemental Decision and Order fixing the amount due and having thereafter applied to this court for summary entry of a supplemental judgment specifying the amount due:


2
It is hereby ORDERED and ADJUDGED that respondents, Gary Lee Nelson, Jr. and Donna Nelson d/b/a Custom Trim, Hendersonville, Tennessee, its officers, agents, successors, and assigns, shall make whole the unit employees by paying the fringe benefit funds the following amounts, plus interest:


3
Health & Welfare Fund                $1,485.90
Pension Fund                          1,562.10
Apprentice/Education Fund               114.30